
	

114 HRES 585 IH: Expressing the sense of the House of Representatives regarding an Interstate 73 corridor transportation compact.
U.S. House of Representatives
2016-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 585
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2016
			Mr. Hurt of Virginia (for himself, Ms. Adams, Mr. Goodlatte, Mr. Griffith, Mrs. Comstock, and Mr. Rice of South Carolina) submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding an Interstate 73 corridor
			 transportation compact.
	
	
 That it is the sense of the House of Representatives that the entering into of an agreement or compact by 2 or more States, for cooperative effort and mutual assistance, would be beneficial to the development of an Interstate 73 corridor. Such an agreement may incorporate the following elements to the extent that such elements are consistent with Federal law and specifically section 1105(c)(5) of the Intermodal Surface Transportation Efficiency Act of 1991:
 (1)Study, development, and promotion of a plan for the design, construction, financing, and operation of the Interstate 73 corridor through the States of South Carolina, North Carolina, Virginia, West Virginia, Ohio, and Michigan.
 (2)Coordination of efforts to establish a common legal framework in all the signatory States to authorize and facilitate design, construction, financing, and operation of the Interstate 73 corridor or through public-private partnerships.
 (3)Advocacy for Federal funding to support the establishment of the Interstate 73 corridor. (4)Making available to the Interstate 73 corridor project funding and resources that are or may be appropriated by the signatory States and allocated for that purpose.
 (5)Doing all things necessary or convenient to facilitate and coordinate the design, construction, financing, and operation of the Interstate 73 corridor to the extent that such plans and programs are consistent with Federal law and the laws of the signatory States.
			
